Title: To Alexander Hamilton from William Loughton Smith, 1 May 1797
From: Smith, William Loughton
To: Hamilton, Alexander


Philad. May 1. 97.
Dear sir
I shod. sooner have acknowledged the receipt of your interesting communication, had I not been informed of your Journey to Albany.
I coincide perfectly in opinion with you as to the expediency of measures of defence, & an extraordy. mission. But I see very considerable difficulty in the measure of a Commission, & still greater in its’ including Jefferson & Madison. From the former plan I foresee embarassment & encreased expence, without any benefit. If the majority of the Commrs. be anti-gallicans, the party will not be gratified; we shall place an enemy in the Commission, without acquiring their support. If the majority be gallicans, we give up the Game. There are serious constitutional objections against Jefferson, as Commisr.—& Madison has done so much to prostrate this Country at the feet of France, that I fear his appointmt. would appear humiliating & give disgust to our Friends. I doubt also whether either of them would go on this business, unless as Sole Envoy; certainly not, unless as Senior Commissr. & this would be harsh to Pinckney, who has conducted himself well. From these considerations I have been induced to think the most dignified & safe mode of doing this business would be to Send Pinckney a new Commission either as Envoy or Ambassador Extraordy.: he is near at hand, he is unexcept[iona]ble. to all parties, the French have no personal objections to him, the Jacobins of most of the Southern states have great confidence in him, & he has made great sacrifices to go on a mission which has hitherto been attended with nothing but mortification. He is waiting at Amsterdam the orders of the Executive, probably expecting the Commission of Envoy Extraordy.—it is not improbable too that any thing like Slight to him may alienate more friends than would be acquired by adding to the mission one of the other party. I have lately met with a Report of the Comrs. of public safety in April 95, which was adopted by the Convention, on the subject of the different grades of Ministers, wherein it is Stated “that the Sending of an Ambassador is peculiarly agreable to Republics & a particular mark of respect.” This report preceded the reception of De Stael as Ambassador Extraordy. from Sweden: I have shewn the Secy. of state the Report, & the Commission of De Stael: Perhaps it may be thought expedient to send a Com. of Am. Extra. to Gl. Pinckney, & to give weight & importance to the Mission to add, in the Character of Secretary to the Embassy, some character, above the common class of private Secretaries; this last point is however only a suggestion of my own; this practise is generally followd. in Europe.
I have shewn your letter to Tracy & to Wolcott & McHenry, all of whom applied for the perusal of it & were much pleased with every part, except the Commission: this idea does not seem to coincide with the opinions of any of our friends here.
I leave town tomorrow for a Jaunt of a few days to Lancaster York &ca on my return I hope to hear from you & remain
Dear Sir   Very sincerely Yours
Wm Smith
